Per Curiam.
This cause having heretofore beem'sub'mitted to the Court upon the transcript' of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been'seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, considered, ordered and adjudged by the court that the said order of the Circuit Court be, and the same is hereby affirmed.
All concur.